                          THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                        NO. 5:19-CR-220-12D



UNITED STATES OFAMERICA                         )
                                                )
                V.                              )
                                                )
JUAN MALDONADO-HERNANDEZ                        )



                                              ORDER


                                                      /
          This Cause comes before the Court upon Defendant Juan Maldonado-Hernandez's motion

to seal Document Entry number 964 and attachments. For good cause shown in said motion~
                                    .                         .                 .



Defendant's motion is GRANTED and Document Entry number 964 and attachments are hereby

sealed.

          SO ORDERED, this the   rf     day of July 2021.




                                                     ~SC.DEVERIII
                                                     UNITED STATES DISTRICT WDGE .
